Citation Nr: 1126619	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-45 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar strain with radiculopathy.

2.  Entitlement to a disability rating in excess of 0 percent for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 0 percent for a Pilonidal cyst.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which continued a 40 percent disability rating for a lumbar strain with radiculopathy, continued a noncompensable evaluation for bilateral hearing loss, continued a noncompensable evaluation for a Pilonidal cyst and denied entitlement to a TDIU. 

Pursuant to his request, the Veteran was scheduled to appear at a hearing before the Board, sitting at the RO, in April 2011.  Prior to its occurrence, however, the Veteran cancelled his request for a Board hearing in writing.  No other request for a hearing remains pending in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 40 percent for his service-connected lumbar strain with radiculopathy disability, a compensable rating for his service-connected bilateral hearing loss disability, a compensable rating for his service-connected Pilonidal cyst disability and entitlement to a TDIU.  The Board observes that the most recent VA examinations in April 2008 for these disabilities are over 3 years old.  In his November 2009 substantive appeal, the Veteran argued that all of his disabilities had worsened.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected lumbar strain with radiculopathy, bilateral hearing loss, and Pilonidal cyst disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Additionally, the Board notes that the RO's determination on the claims for a rating in excess of 40 percent for lumbar strain with radiculopathy and claims for compensable ratings for bilateral hearing loss and a Pilonidal cyst disability could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 






Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected lumbar spine disability.  The examiner should identify all low back orthopedic pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back. In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should identify any neurological pathology present.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  The Veteran should be afforded a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed.  The following considerations will govern the examination:

a.  The claims file and a copy of this remand will be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  In addition to performing an audiological examination under VA's examination protocols, the examiner must fully describe the functional effects caused by the Veteran's hearing disability. 

4.  The Veteran should be afforded a VA examination to determine the extent and severity of his service-connected Pilonidal cyst.  All indicated studies should be performed.  The claims file should be made available to the examiner who will acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner should provide the size of the cyst in terms of square inches or centimeters, as appropriate.  The examiner should also note whether or not the Pilonidal cyst is unstable (where, for any reason, there is frequent loss of covering of skin over the scar); superficial (not associated with underlying soft tissue damage); deep (associated with soft tissue damage); or tender or painful.  Any limitation of motion or other function that is attributable solely to the cyst should be noted and described.

5.  After undertaking any other development deemed essential in addition to that specified above, the AMC/RO should re-adjudicate the Veteran's claim to a rating in excess of 40 percent for lumbar strain with radiculopathy, his claims for compensable ratings for bilateral hearing loss and a Pilonidal cyst disability, and his TDIU claim in light of all the evidence of record.  If any claim sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


